PER CURIAM.
In this consolidated appeal, Olde Discount Corporation challenges the trial court’s confirmation of an arbitration panel’s award of punitive damages, the award of prejudgment interest on the punitive damages, the denial of Olde Discount’s motion for attorney’s fees, and the award of attorney’s fees to the petitioner in the arbitration proceeding. We find merit only in Olde Discount’s argument that prejudgment interest is not available on punitive damages. See Eaton Vance Distrib., Inc. v. Ulrich, 692 So.2d 915 (Fla. 2d DCA), review denied, 705 So.2d 8 (Fla.1997). On this issue, we certify conflict with Okun v. Litwin Sec., Inc., 652 So.2d 387 (Fla. 3d DCA 1995).
Accordingly, we reverse the award of prejudgment interest and direct that it be stricken from the final judgment. All other issues raised by Olde Discount are affirmed without discussion.
FULMER, A.C.J., and WHATLEY and NORTHCUTT, JJ„ Concur.